4DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 09/20/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACK W KEITH/            Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                            



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al (US 2015/0061937 which was cited in previous Office Action(s)) in view of Teller et al (US 2013/0238784) and Monnerat (KR 20130006615 in which a machine translation is incorporated herein).
Bonawitz et al

    PNG
    media_image1.png
    725
    516
    media_image1.png
    Greyscale



Regarding claim 1, Bonawitz et al disclose in Fig 3 above a device (i.e. balloon 300 with payload 306) comprising:
a balloon (i.e. balloon 300) ([0084]);
a computing device (i.e. processor 312 and memory 314 of payload 306) coupled to the balloon ([0086]), the computing device comprising:

determine a geolocation of the balloon ([0116]; [0150]); and
a transceiver (i.e. RF communication system 318, antenna system 340) ([0092]; [0095]) configured to:
broadcast a signal based upon the geolocation that includes data useable by a user segment receiver for trilateration as part of resolving its global position ([0029]; [0092]; [0095]; [0125]; [0153]-[0154]).
Bonawitz et al do not explicitly disclose the computing device further creating data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons; the broadcasted signal is the same format and frequency as signals sent by a Global Navigation Satellite System (GNSS) for communicating data, and the broadcasted signal including the data comprising the locations of the plurality of other balloons as claimed.
Teller et al teach in the same field of endeavor the computing device further creating data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons ([0161]); and the broadcasted signal including the data comprising the locations of the plurality of other balloons (i.e. “In some cases, the balloon may receive the entire balloon-state profile for a geographic area from a single nearby balloon” [0154] – (i.e. broadly interprets as a single nearby balloon is ‘broadcasting’); “For instance, in the above example where balloon-states profiles are such that balloons located in a geographic area” [0026]) ([0019]-[0021]; [0026]; [0077]; [0084]; [0090]; [0095]-[0097]; [0103]; [0134]; [0152]-[0161]); and Monnerat teaches in the same field of endeavor the signal is the same format 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al in view of Teller et al and Monnerat to incorporate such computing device further creating data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons; and the broadcasted signal including the data comprising the locations of the plurality of other balloons as taught by Smith; and such signal is the same format and frequency as signals sent by a Global Navigation Satellite System (GNSS) for communicating data as taught by Monnerat to gain the advantage of effectively improving the accuracy in determination a location(s) of a positioning system; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 3, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon based upon geolocation signals received from a plurality of ground-based reference signals ([0153]).

Regarding claim 5, Bonawitz et al disclose the sensor is an inertial measurement unit (e.g. accelerometer, gyroscopes) ([0094]).
Regarding claim 6, Bonawitz et al disclose the sensor is a barometer (e.g. pressure sensor, altitude sensor) ([0094]).
Regarding claim 7, Bonawitz et al disclose the sensor is an optical sensor (i.e. optical signal transmitter/receiver) ([0088]).
Regarding claim 8, Bonawitz et al disclose the sensor is one of: a directional RF sensor array, a magnetometer, RADAR, radio navigation aids ([0094]).
Regarding claim 10, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon from a message sent by a ground-based station and output of the sensor ([0153]).
Regarding claims 14-17 and 19, the method claims are rejected for similar reasons as stated in the system claims 1, 3-8, and 10 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al and Monnerat as applied to claim 1 above, and further in view of Katzberg et al (US 5,949,364 which was cited in previous Office Action(s)).
Regarding claim 2, Bonawitz et al modified by Teller et al and Monnerat do not explicitly disclose the transceiver is further configured to broadcast a ranging code as claimed.  Katzberg et al teach in the same field of endeavor such transceiver is further configured to broadcast a .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al and Monnerat as applied to claims 4 and 16 above; and further in view of Yilmaz et al (US 2017/0242133 which was cited in previous Office Action(s)).
Regarding claims 9 and 18, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon by inputting the output of the sensor to produce estimated geolocation coordinates ([0094]).  However, Bonawitz et al modified by Teller et al and Monnerat do not explicitly disclose inputting the output of the sensor into a Bayesian filter to produce estimated geolocation coordinates (emphasis added).  Yilmaz et al teach in the same field of endeavor a Bayesian filter for receiving sensor inputs to produce estimated geolocation coordinates for a device ([0026]; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al and Monnerat in view of Yilmaz et al to incorporate such Bayesian filter for receiving sensor inputs to produce estimated geolocation coordinates for a device as taught by Yilmaz et al to gain the advantage of effectively improving the accuracy in determination a .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al and Monnerat as applied to claims 1 and 11 above, and further in view of Smith et al (US 2015/0070212 which was cited in previous Office Action(s)).
Regarding claim 11, Bonawitz et al modified by Teller et al and Monnerat do not explicitly disclose the device comprising an atomic clock as claimed.  Smith et al teach in the same field of endeavor such atomic clock of a satellite in a satellite system ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al and Monnerat in view of Smith et al to incorporate such atomic clock as taught by Smith et al to gain the advantage of effectively improving the data communication and tracking in real time; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 12, Bonawitz et al modified by Teller et al and Monnerat do not explicitly the hardware processor is configured to synchronize the atomic clock to a plurality of atomic clocks in a plurality of other balloons.  Smith et al teach in the same field of endeavor such hardware processor is configured to synchronize the atomic clock to a plurality of atomic clocks in a plurality of other satellites in a satellite system ([0005]).  It would have been obvious 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,903,954 discloses a pseudolite device for providing navigation data, while denied or having limited access to satellite navigation signals for instance, may include a receiver for receiving, from each of a plurality of pseudolites, respective navigation data including an indication of an absolute position of a respective pseudolite and a time instance at which the navigation data is transmitted by the respective pseudolite.  The pseudolite device may include a 
US 10,689,083 discloses an invention relating to selection between a first mode and a second mode.  The first mode may involve (i) directing an aerial vehicle (e.g., in an aerial network including a plurality of aerial vehicles) to navigate to each of a plurality of altitudes and (ii) determining respective wind-related data at each respective altitude.  Whereas, the second mode may involve (i) selecting at least one altitude based on the determined wind-related data and (ii) directing the aerial vehicle to reposition to the at least one selected altitude.  As such, a control system may determine flight data for the aerial vehicle.  Based on the flight data, the control system may make a selection between the first mode and the second mode.  And based on the selection, the control system may then operate the aerial vehicle according to the first mode or may operate the aerial vehicle according to the second mode.
US 9,285,450 discloses embodiments of a balloon-based positioning system and method.  In one example embodiment, a system includes at least three balloons, with each balloon including a position-determining module (PDM) and a position-broadcasting module (PBM).  Each PDM is configured for determining a position of the respective balloon and each PBM is configured for broadcasting a balloon signal containing balloon -positioning data of the respective balloon.  The balloon -positioning data includes the determined position of the respective balloon and a corresponding time of broadcast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646